Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 10 & 11 disclose a distribution control unit for “a distribution of reprogramming data that updates an application program of an electronic device”. However, this is not found in the specification. In instant paragraph [0017], “a center device wirelessly distributes, to a vehicle, reprogramming data for updating an application program of an electronic control device (hereinafter referred to as ECU, which is short for electronic control unit) and the ECU reprograms an application program with the distributed reprogramming data.” Here the center device includes a distribution control unit configured to control distribution of content data form the second wireless communication unit in [0019].  There does not appear to be an area I the specification where distribution control unit is responsible for distribution of reprogramming data that updates an application program of an electronic control device. Applicant response is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 9-10 & 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN207419305 U) in view of Rivas Silva et al. (US 2018/0196660 A1).


Regarding claim 1, Wang discloses a center device comprising:

a first wireless communication unit configured to wirelessly communicate with a vehicle using a first communication method (see LTE [0007]) within a first communication range (see second communication module [0007]);

a second wireless communication unit  (see first communication module [0018]) configured to wirelessly communicate with the vehicle using a second communication method within a second communication range which is smaller than the first communication range, the second communication method having a communication speed higher than a communication speed of the first communication method (see Low power wide area WAN technology of NB-IOT [0018]);

a reception control unit  (control Porecessing centre [0017]) configured to control a reception of vehicle information from the vehicle to the first wireless communication unit (controls receiving and transmitting [0017]): and

a distribution control unit configured to control a distribution of content data from the second wireless communication unit to the vehicle in accordance with the received vehicle information (see central processing unit which controls mechanical locking of the vehicle body [00017]); and 

Wang does not specifically disclose however Rivas Silva discloses controlling, using a distribution control unit, as the distributing of the content data, a distribution of reprograming data that updates an application program of an electronic control device (see reprogramming data and update via wireless communication network [0033]);

It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Rivas Silva et al. with that of Wang. Doing so would conform to well-known conventions in the field of technology.

Regarding claim 10, Wang discloses data communication program product, which is stored in a tangible non-transitory computer-readable storage medium and comprising instructions to be executed by a center device, the instructions comprising:

receiving, using a first wireless communication unit (see second communication module [0007])), vehicle information from a vehicle, the first wireless communication unit performing a wireless communication with the vehicle by a first communication method within a first communication range (see LTE [0007]); and

distributing (see gives the content of the lock state information, [0031]), using a second wireless communication unit (see first communication module [0018]), content data to the vehicle, the second wireless communication unit performing a wireless communication, at a higher communication speed than a communication speed of the first communication method, with the vehicle by a second communication method within a second communication range which is smaller than the first communication range (see Low power wide area WAN technology of NB-IOT [0018]);

Wang does not specifically disclose however Rivas Silva discloses controlling, using a distribution control unit, as the distributing of the content data, a distribution of reprograming data that updates an application program of an electronic control device (see reprogramming data and update via wireless communication network [0033]);

It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Rivas Silva et al. with that of Wang. Doing so would conform to well-known conventions in the field of technology.


Regarding claim 11, Wang discloses center device comprising:

a processor configured to wirelessly communicate with a vehicle using a first communication method within a first communication range and wirelessly communicate with the vehicle using a second communication method within a second communication range; and

a memory (see [0006] central processing unit which contains memory/storage),

wherein

the second communication range has a higher communication speed than a communication speed of the first communication range (see LWPA for higher speed, [0016]),

the second communication range is smaller than the first communication range (LPWA as disclosed has a smaller range), and

the processor (see [0006] central processing unit) is further configured to:

control a reception of vehicle information from the vehicle using the first communication method (see [0031], “content of the lock state information, battery voltage sampling signal, representing the vehicle exit or on the status signal” this comes from the vehicle) and store the received vehicle information in the memory (see CPU [0033]); and control a distribution of content data to the vehicle using the second communication method in accordance with the vehicle information stored in the memory (see [0018], “with low power consumption field of NB-IoT.sub. communication protocol, which is suitable for intelligent lock field, characteristics and advantages thereof comprises:”, therefore intelligent lock filed is distributed);
Wang does not specifically disclose however Rivas Silva disclose “control, as the distribution of the content data, a distribution of reprogramming data that updates an application program of an electronic control device” (see reprogramming data and update via wireless communication network [0033]);

It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Rivas Silva et al. with that of Wang. Doing so would conform to well-known conventions in the field of technology.


Regarding claim 4, Wang discloses the center device according to claim 1, wherein

the first wireless communication unit performs, as the first communication method, a wireless communication compliant with a cellular low power wide area (LPWA) communication method (see LPWA in [0016]), and

the second wireless communication unit performs, as the second communication method, a wireless communication compliant with a long term evolution (LTE) (see LTE [0007]) communication method.

Regarding claim 6, Wang discloses the center device according to claim 1, wherein

the distribution control unit distributes the content data to the vehicle in a case where the vehicle has a remaining battery amount of a vehicle battery equal to or greater than a threshold value (see battery and threshold to imply the alternative [0031]), and

the distribution control unit does not distribute the content data to the vehicle in a case where the vehicle has the remaining battery amount of the vehicle battery less than the threshold value (see battery low [0031]).

Regarding claim 9, Wang discloses the data communication system comprising:

the center device (see lock unit in fig. [0006]) according to claim 1; and

a vehicle device that transmits vehicle information to the center device and receives the content data from the center device (first and second communication module is part of lock unit and they can send and receive, [0006]-[0007]).

Claim 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN207419305 U) in view of  Rivas Silva et al. in further view of Provenzano et al. (US Pat. No. 7,227,475 B1).
Regarding claim 5, Wang in view of Rivas Silva discloses a center device according to claim 1, 

Wang does not specifically disclose however Provenzano discloses wherein the distribution control unit distributes the content data to the vehicle in a case where the vehicle is currently positioned within a predetermined area (distributing content based on geographical area, claim 1), and

the distribution control unit does not distribute the content data to the vehicle in a case where the vehicle is currently positioned out of the predetermined area (distributing content based on geographical area, claim 1).

It would have been obvious to one of ordinary skill in the art the time of filing to combine the teachings of Wang and Provenzano.  Doing so is a well-known feature in mobile communications networks.

 		Regarding claim 8, Wang in view of Rivas Silva discuses a center device according to claim 1, wherein

Wang does not specifically disclose however the distribution control unit controls, as the distribution of the content data (see content news, event, information etc, col. 9, lines 55-64), a distribution of map data (see content includes map, col. 9, lines 55-64).

It would have been obvious to one of ordinary skill in the art the time of filing to combine the teachings of Wang and Provenzano.  Doing so is a well-known feature in mobile communications networks.

Allowable Subject Matter

Claims 12-13 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643